Park, C. J.
We have recently held that the jurisdiction of the Court of Common Pleas in cases of mortgage foreclosures, depends upon the amount of the debt or liability expressly secured by the mortgage. The interest that may have accrued at the time the mortgage was given, or which might thereafter accrue, is not to be considered. Stone v. Platt, argued at the last circuit, (ante, page 285.) In that case the debt secured by the mortgage was a much larger sum than five hundred dollars, but was not due at the time the petition was brought. The foreclosure sought was for non-payment of the interest that had become due, which was much less than five hundred dollars.
The suit in that case was brought to the Superior Court, and we held that that court had jurisdiction of the case.
*420That case is decisive of the one at bar, and we have therefore no occasion to discuss the question.
There is no error in the judgment complained of.
In this opinion the other judges concurred.